Dismissed and Memorandum Opinion filed August 27,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00381-CV
____________
 
BHAGVAT S. PATEL AND ROGER DALE
MANAGEMENT, INC., Appellants
 
V.
 
RONNIE SAM PATEL AND HOUSTON MOTEL 
INVESTMENT GROUP, L.L.C., Appellees
 

 
On Appeal from the
157th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-09700
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 23, 2009.  On
August 19, 2009, appellants filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Justices Anderson, Guzman, and
Boyce.